Citation Nr: 0900588	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-11 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for residuals, head 
injury, to include cognitive deficit with dementia, currently 
evaluated at 50 percent.

2. Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel



INTRODUCTION

The veteran served on active duty in the Air Force from April 
1958 to August 1958.  He served on active duty in the Army 
from October 1961 to August 1962.  The veteran also has six 
years of service with the Texas Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
continued a 30 percent disability rating for the veteran's 
service-connected residuals of a head injury, to include 
cognitive deficit with dementia, and denied SMC.  The RO 
issued a notice of the decision in June 2006, and the veteran 
timely filed a Notice of Disagreement (NOD) in July 2006.  In 
a March 2007 rating decision, the RO increased the disability 
rating for residuals of the head injury from 30 to 50 
percent, effective May 9, 2005.  The RO provided a Statement 
of the Case (SOC) in March 2007 and thereafter, in October 
2004, the veteran timely filed a substantive appeal.  

The veteran did not request a hearing on these matters.

The Board parenthetically notes that, in addition to being 
service-connected for residuals of a head injury, the veteran 
is also service-connected for degenerative disc disease, L4-
5, with degenerative joint disease L5-S1 with radiculopathy 
and nerve root impingement.  He has been in receipt of total 
disability rating (100 percent) based on individual 
unemployability (TDIU) since September 14, 2001.

Other Matters

The Board notes that the veteran has applied for basic 
eligibility for dependents' educational assistance, which the 
RO granted in a December 2001 decision, effective from 
September 14, 2001.  The Board further comments that the RO 
partially waived recovery of an overpayment in an October 
2004 decision.  Accordingly, these matters have been 
resolved.

In June 2005, the veteran filed a claim for secondary service 
connection for a stroke.  In the May 2006 decision, the RO 
denied service connection for cerebral vascular accident 
secondary the veteran's service-connected head injury.  In 
July 2006, the veteran filed a claim for secondary service 
connection for radiculopathy.  The RO construed this claim as 
a claim for an increased rating for the veteran's service-
connected back injury, which it denied in a September 2007 
decision.  Finally, in September 2007, the veteran applied 
for SMC for his wife.  The RO denied this claim in a November 
2007 decision.  The veteran failed to file an NOD with 
respect these three claims.  Accordingly, these decisions 
qualify as "final" decisions within the meaning of 38 
U.S.C.A. § 7105(c).  

The issue of increased rating for residuals, head injury, to 
include cognitive deficit with dementia, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. The veteran's dementia symptoms which are connected to his 
service-connected head trauma and those symptoms related to 
his nonservice-connected strokes cannot be accurately 
distinguished.

2. The medical evidence demonstrates that the veteran's 
service-connected pronounced low back disability and 
residuals of a head injury or organic brain syndrome result 
in his requiring assistance with a number of his activities 
of daily living (ADLs) such as cooking, personal hygiene, and 
performance of other daily tasks; as a result of his poor 
memory, the veteran requires care or assistance on a regular 
basis to protect himself from hazards or dangers incident to 
his daily environment.




CONCLUSION OF LAW

The criteria to establish SMC based on the need for regular 
aid and attendance have been met.  38 U.S.C.A. §§ 1114, 1502, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.350, 
3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of these claims.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim.

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that SMC based on the need for 
aid and attendance is warranted, and therefore, a further 
discussion of the VCAA duties sue is unnecessary at this 
time. 

II. Law and Regulations

a. Special Monthly Compensation 

Under 38 U.S.C.A. § 1114(l), special monthly compensation is 
payable if "as the result of service connected disability, 
[he] has suffered the anatomical loss or loss of use of both 
feet, or of one hand and one foot, or is blind in both eyes, 
with 5/200 visual acuity or less, or is permanently bedridden 
or so helpless as to be in need of regular aid and attendance 
. . . ."  38 U.S.C.A. § 1114(l) (emphasis added); 38 C.F.R. § 
3.350(b)(3); accord Howell v. Nicholson, 19 Vet. App. 535, 
538 (2006) (outlining provisions of § 1114(l)); Tucker v. 
West, 11 Vet. App. 369, 371 (1998) (same).  The implementing 
regulation, 38 C.F.R. § 3.350(b)(3), specifically directs 
adjudicators to consider the criteria contained in 38 C.F.R. 
§ 3.352(a) when making determinations as to the need for 
regular aid and attendance.  38 C.F.R. § 3.350(b)(3) ("The 
criteria for determining that a veteran is so helpless as to 
be in need of regular aid and attendance are contained in 
§ 3.352(a)").

To this end, 38 C.F.R. § 3.352(a) provides that a decision-
maker must consider such factors as: the inability of the 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
assistance; inability of the claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a); accord Prejean v. West, 13 Vet. App. 444, 
447-48 (2000).  It is not required that all of the disabling 
conditions enumerated be present before a favorable rating be 
made, however, at least one such condition must be present.  
Prejean, supra, at 448 (noting that "[i]n Turco, 9 Vet. App. 
at 225, the Court stated that it was mandatory that VA 
consider the factors under section 3.352(a) and that at least 
one of those factors must be present").  In addition, the 
particular personal functions that the claimant is unable to 
perform should be considered in connection with his condition 
as a whole, and it is only necessary that the claimant be so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a); accord 
Prejean, supra.  Further, determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed, 
but must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. 
§ 3.352(a); accord Prejean, supra.

Special monthly compensation based on the need for regular 
aid and attendance is a greater benefit than special monthly 
compensation on account of being housebound. 38 U.S.C.A. § 
1114(l),(s) (West 2002 & Supp. 2008).  In view of the Board's 
grant of SMC based on the need for regular aid and attendance 
herein, the issue of entitlement to special monthly 
compensation on account of being housebound is moot.

b. Standard of Proof 

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

A December 1999 VA brain and spine examination indicates that 
the veteran first had trouble remembering things and focusing 
his attention in 1980, and that he had to quit working 
"because of cognitive problems plus also because of service-
connected low back pain."  The examiner noted that the 
veteran had had a stroke within the previous two years.  Upon 
examination, the veteran was alert and oriented to person, 
but not well oriented to time.  He could not remember his 
address very well and his recollection of history was spotty.  
The examiner determined that the veteran's chronic cognitive 
dementia was "as likely as not" related to the head trauma 
suffered while boxing in the service.

A November 2001 spine examination indicates that the veteran 
depended on his family for meal preparation and daily chores.  
The examiner determined that the veteran was not self-
sufficient in daily activities.

August 2004 and January 2005 VA medical notes indicate that 
the veteran was treated for onychomycotic toenails.  The 
podiatrist stated each time that "[the veteran] does not 
have the ability for self-care."

An April 2005 VA medical note indicates that the veteran was 
admitted to a civilian hospital after suffering a stroke, but 
that he was able to ambulate and use all extremities.

April 2005 private provider records establish that the 
veteran suffered a cerebral vascular accident with right 
hemiparesis and expressive aphasia.  CT scans revealed acute 
infarction of the lateral left frontal cortical region and 
old infarction of the medial right occipital lobe.

A May 2005 VA medical note indicates that the veteran was 
treated for onychomycotic toenails.  The podiatrist again 
stated that "[the veteran] does not have the ability for 
self-care."

A July 2005 Statement of Attending Physician indicates that 
the veteran suffered from memory loss and the inability to 
talk, and that he had trouble walking as well.  The diagnoses 
included CVA (severe) and organic brain syndrome (moderate).

January 2006 VA medical notes indicates that the veteran was 
ambulatory with a cane and that his organic brain syndrome 
was stable.
 
A Form 21-4138 dated July 2006 indicates that the veteran 
sometimes could not get out of bed or up from a chair due to 
leg pain and foot numbness (neuropathy symptoms).

The veteran underwent an April 2006 VA neurological 
examination for the purpose of determining whether the 2005 
stroke was due to the service-connected head trauma.  The 
doctor noted that the veteran "can only ambulate with a 
cane, very short term, indoor with supervision, and he is not 
employed and veteran also needs assistance in day-to-day 
activities such as dressing, undressing, feeding, and 
cleaning."  The doctor determined that the stroke was not 
due to the service-connected head trauma.
The veteran submitted to an October 2006 VA mental disorders 
examination.  The veteran reported that he was asked to leave 
his job because of memory problems.  He then went back to 
school, but repeatedly failed classes due to his memory 
problems.  The veteran indicated that his children took care 
of him.  He reported that he often forgot things like where 
his cell phone and keys are.  He had problems with word 
finding.  He reported feeling depressed and having trouble 
sleeping for many years.  The examiner, a clinical 
psychologist, stated that "it appeared likely that [the 
veteran] may have other depressive symptoms (including those 
of dysthymic disorder) such as low self-esteem."  The 
examiner made the following findings with respect to the 
veteran's dementia:
Veteran exhibits symptoms consistent with a 
diagnosis of dementia that, given the history, is 
most likely the result of both repeated brain 
trauma (from boxing and his fall) and his two 
strokes more recently.  This dementia appears to 
have caused significant impairment in occupational, 
social, and general functioning (e.g., even with 
some impairment in ADL's requiring assistance from 
his children and wife to function).  I agree with 
previous conclusions that, while impossible to know 
for sure, his strokes were probably unlikely to 
have been caused by his prior repeated head 
injuries in the military.  It is impossible to 
separate what of his cognitive deficits are the 
result of the repeated brain trauma and what are 
the result of the strokes he's had.  The present 
reported decline in cognitive functioning (i.e., 
worsening of his dementia) is most likely explained 
by the two vascular events within the last 7 years 
or so.  While having the C-file and having the 
opportunity to review it would have been valuable, 
it is unlikely to have had any bearing on the 
conclusions drawn regarding this case.  If more 
detail is needed regarding the veteran's 
neuropsychological functioning relative to previous 
testing completed in the late 1980's, the C-file 
will need to be furnished and the exam should be 
conducted by a psychologist with considerable past 
training in neuropsychological assessment.
The veteran submitted to another mental disorders examination 
in February 2007.  His daughter accompanied him to the 
examination.  The examiner, who has a PhD,  thoroughly 
reviewed the claims file.  Although the examiner indicated 
that she concurred with the October 2006 evaluation, she made 
the following statement:
In point of fact, it is NOT possible at this time 
to separate the effects of [the veteran's] early 
(SC) head trauma and the effects of his CVA.  
Review of his C-File revealed multiple 
'neuropsychological assessments' beginning with Dr. 
[]'s evaluation in 1988.  Different reports even in 
the 1980's and early 1990's came to very divergent 
conclusions about the nature of his cognitive 
deficits associated with the SC head trauma and 
those associated with his 2005 CVA.

(Emphasis in original.)

The veteran's April 2007 Form 9 contains the following 
statement:

My major problem is memory and I cannot retain 
data.  With a memory problem I have to be extremely 
careful that I do not cause a household hazard and 
I cannot cook for myself.  This is not due to the 
stroke which has only slowed me down.

b. Discussion

The Board finds that the veteran, as a result of his service-
connected residuals of head trauma (or organic brain 
syndrome) and severely disabling back disability, is so 
helpless as to be in need of regular aid and attendance 
because of his incapacity, which requires care or assistance 
on a regular basis to protect him from the hazards or dangers 
inherent in his daily environment.  Although the October 2006 
examiner indicated that the veteran's declining dementia was 
most likely due to the two strokes, the February 2007 
examiner was not able to distinguish the effects of the 
strokes from the effects of the veteran's service-connected 
brain trauma.  The record indicates that the veteran's family 
has assisted the veteran with activities of daily as early as 
November 2001, which is two years after the veteran's first 
stroke.  However, the record also establishes that the 
veteran was not capable of "self-care" both immediately 
prior to and after the April 2005 stroke, which required 
hospitalization.  When it is not possible to separate the 
effects of a service-connected disorder and a nonservice-
connected disorder, the principle of reasonable doubt 
dictates that such signs and symptoms be attributed to the 
service-connected disorder.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  Additionally, the veteran has indicated 
that he must be "extremely careful" not to cause a 
household  hazard and that he "cannot cook" for himself.  
The Board construes this statement to mean that the veteran 
does not cook because he forgets to turn off the stove, which 
is an indication that he cannot care for himself with regard 
to preparing meals.  In light of the medical and lay evidence 
summarized above and Mittleider, the Board finds that the 
veteran is unable to function in an appropriate manner 
without supervision and assistance; he is in need of the 
regular aid and attendance of another person due to his 
service-connected disabilities.  Accordingly, special monthly 
compensation based on regular need for aid and attendance is 
warranted.
  

ORDER

SMC based on the need for regular aid and attendance is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

The Board finds that the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107) requires that the veteran be provided with an 
additional notification letter.  The VCAA redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board notes that the July 2005 letter 
from the RO indicated that the veteran had previously been 
denied service connection for residuals of a head injury.  
This was an erroneous statement, as the veteran himself 
pointed out to the RO in his July 2005 statement.  In any 
event, the July 2005 letter did not inform the veteran about 
the type of evidence needed to support his increased rating 
claim, namely, proof that his service-connected residuals of 
head trauma had increased in severity.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
set forth notification requirements in an increased rating 
claim.  Therefore, the AMC/RO should issue the veteran a 
notification letter that complies with the notification 
requirements set forth in Vazquez-Flores.  Specifically, this 
letter should (1) notify the veteran that, to substantiate 
his claim, that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life; (2) 
advise the veteran, at least in general terms, of the 
information and evidence necessary to establish the specific 
criteria under the potentially applicable diagnostic codes 
[in this case, the letter should include the rating criteria 
for brain disease due to trauma (Diagnostic Code 8045) and 
dementia due to head trauma (Diagnostic Code 9304); (3) 
notify the veteran that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes, which typically provide for a 
range in severity of a particular disability from 0% to as 
much as 100% (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and (4) provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In addition, the Board notes that the Court has previously 
determined that the notice required by VCAA must apply to all 
five elements of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  To 
ensure compliance with the VCAA, the veteran should also be 
issued a notification letter that complies with Dingess, to 
include the type of evidence necessary to establish a 
disability rating or effective date.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the veteran an additional 
notification letter.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. § 
3.159.

The notification letter should inform the 
veteran of the evidence needed to 
substantiate the underlying claim. 
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claim for 
the benefit sought; (b) inform the veteran 
about the information and evidence that VA 
will seek to provide; and (c) inform the 
veteran about the information and evidence 
the veteran is expected to provide.

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish disability ratings and effective 
dates for the benefits sought as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The letter should also comply with the 
Court's recent decision in Vazquez- Flores 
v. Peake, 22 Vet App 37 (2008).  The 
letter should (1) notify the veteran that, 
to substantiate his claim, that the 
veteran must provide, or ask the Secretary 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the veteran's 
employment and daily life; (2) advise the 
veteran, at least in general terms, of the 
information and evidence necessary to 
establish the specific criteria under the 
potentially applicable diagnostic codes 
[in this case, the letter should include 
the rating criteria for dementia 
(Diagnostic Codes 8045 and 9304)]; (3) 
notify the veteran that should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant diagnostic codes, which typically 
provide for a range in severity of a 
particular disability from 0% to as much 
as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and 
(4) provide examples of the types of 
medical and lay evidence that the veteran 
may submit (or ask the Secretary to 
obtain) that are relevant to establishing 
entitlement to increased compensation - 
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability.

2. Thereafter, the veteran's claim for a 
rating in excess of 50 percent for 
residuals of a head injury, to include 
cognitive deficit with dementia must be 
readjudicated on the basis of all of the 
evidence of record and all governing legal 
authority.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran must be provided 
with a supplemental statement of the case, 
which addresses all of the evidence 
received since the statement of the case 
was issued.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


